DETAILED ACTION
Acknowledgements
This communication is in response to the claims filed October 1, 2020. 
Claims 1-20 are pending. 

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they are incomplete.  37 CFR 1.83(a) reads as follows: 
The drawing in a nonprovisional application must show every feature of the  invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of agraphical drawing symbol or a labeled representation (e.g., a labeled rectangular box). In addition, tables and sequence listings that are included in the specification are, except for applications filed under 35 U.S.C. 371, not permitted to be included in the drawing.


The drawings must show every feature of the invention specified in the claims.  Therefore, the features (e.g. claims 11-15…etc) and the method steps of the claimed invention must be shown or the feature(s) canceled from the claim(s).  Applicants are requested to point out the corresponding support in the specification for each feature/ step in the to-be-submitted drawing. No new matter should be entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 7-10, 11-13, 15, 16, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mitra et al (US 20160267486 A1) (“Mitra”).

As per claims 1, Mitra discloses:
the smart card comprising: a housing (¶¶ [0049], [0050]); a wireless communication interface embedded in the housing (¶¶ [0049], [0050]); a microprocessor embedded in the housing(¶¶ [0049], [0050]); a battery for powering the communication interface and the microprocessor (¶¶ [0049], [0050]); a touch-sensitive screen that captures finger motions (display 155) (¶¶ [0112], [0113] [0155]); and executable instructions stored in a non-transitory memory, that when run by the microprocessor: 
display a communication associated with the dependent account using the touch-sensitive screen (¶¶ [0090]; request for payment); 
capture a touch-based selection of a transfer option using the touch-sensitive screen (¶¶ [0146], [0147], [0127]; fig. 11); 
based on the captured selection, formulate a set of transfer instructions (¶¶ [0146], [0147], [0127]; fig. 11);
using the wireless interface, establish a direct communication channel with a secure payment gateway identified in the transfer instructions (¶¶ [0127]); and 
transmit the transfer instructions directly to the secure payment gateway for processing (¶¶ [0127]).

Mitra further discloses:
A smart payment card that enables direct online transfers and improves security of sensitive transaction information (fig, 21 & related text), the smart payment card having a thickness that is not greater than .8 millimeters ("mm") (¶¶ [0061]) and associated with a parent account that is linked to a dependent account (e.g. default) that is linked to a dependent account (not selected as default) (¶¶ [0081], [0163]; multiple accounts linked to the user). 

The Examiner notes that the size associated with the smart card or its components is a matter of design choice. It would have been obvious to a person of ordinary skill in the art to use any device with any size to perform the claimed functions/steps because changing device size is an obvious modification because the steps/functions would be performed regardless of the size of the device (In re Wolfe, 116 USPQ 443, 444 (CCPA 1961)). 
The examiner notes that the when reading the preamble in the context of the entire claim, the recitation of the preamble is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.

As per claim 2, Mitra discloses as shown above.
Mitra further discloses a payment controller configured to determine a network address of the secure payment gateway, the network address based at least in part on the captured selection (e.g. select a payment network based on the selected account number, Mastercard, Visa, Discover…) (¶¶ [0052]).

As per claim 5, Mitra discloses as shown above.
Mitra further discloses wherein the selectable transfer option is a first selectable transfer option associated with a first dependent account and the executable instructions when run by the microprocessor using the touch- sensitive screen, display a second selectable transfer option associated with a second dependent account (¶¶ [0057], [0141], [0174]).

As per claim 7, Mitra discloses as shown above.

Mitra further discloses wherein the executable instructions stored in the non-transitory memory, when run by the microprocessor receive confirmation from the secure payment gateway via the wireless interface that the transfer instructions formulated by the smart card have been successfully executed (¶¶ [0070], [0126]).

As per claim 8, Mitra discloses as shown above.
Mitra further discloses wherein the smart payment card further comprises a biometric reader and the computer- executable instructions, when run by the microprocessor require capturing, using the biometric reader, a valid biometric feature before transmitting the transfer instructions to the secure payment gateway (¶¶ [0115], [0121]). 

As per claim 9, Mitra discloses as shown above.
Mitra further discloses wherein the housing and the touch-sensitive screen collectively have a thickness that is not greater than .8 millimeters ("mm") and a surface area not greater than 86 mm x 54 mm (¶¶ [0160]). 
The Examiner notes that the size associated with the smart card or its components is a matter of design choice. It would have been obvious to a person of ordinary skill in the art to use any device with any size to perform the claimed functions/steps because changing device size is an obvious modification because the steps/functions would be performed regardless of the size of the device (In re Wolfe, 116 USPQ 443, 444 (CCPA 1961)).

As per claim 10, Mitra discloses as shown above.
Mitra further discloses wherein: the wireless interface comprises: an inactive state in which the wireless interface is unable to transmit data; and an active state in which the wireless interface is capable of transmitting data; and the microprocessor toggles the wireless interface from the inactive state to the active state in response to receiving a valid personal identification number ("PIN") entered using a virtual keypad displayed on the touch-sensitive screen (card is disable when authentication fails; ¶¶ [0073], [0156]; fig. 8).

As per claims 11, Mitra discloses: 
using a touch-sensitive screen of the smart card (display 155) (¶¶ [0112], [0113] [0155]), capturing a selection of a transfer option (¶¶ [0113], [0114]); 
generating transfer instructions that integrate the sensitive transaction information (account information) stored on the smart card and transfer information (e.g. recipient, encryption, payment network…etc) associated with the captured selection (¶¶ [0146], [0147], [0127]; fig. 11); 
using a payment controller of the smart card, determining a network address for a secure payment gateway, the network address based at least in part on the captured selection (e.g. select a payment network based on the selected account number, Mastercard, Visa, Discover…) (¶¶ [0052]). 
using a wireless interface of the smart card establishing a secure communication channel (e.g. via wifi) with the secure payment gateway (¶¶ [0127]); and
transmitting the transfer instructions to the secure payment gateway using the secure communication channel (¶¶ [0127]), wherein the secure payment gateway provides a secure interface for insulating the sensitive transaction information (transfer information encrypted) stored on the smart card (¶¶ [0146], [0147], [0127]; fig. 11).

Mitra further discloses:
A method of enabling online transfers from a smart card while securing sensitive transaction information stored on the smart card (fig, 21 & related text), the smart card having a thickness that is not greater than .8 millimeters ("mm") (¶¶ [0061]) and associated with a parent account (e.g. default) that is linked to a dependent account (not selected as default) (¶¶ [0081], [0163]; multiple accounts linked to the user). 

The Examiner notes that the size associated with the smart card or its components is a matter of design choice. It would have been obvious to a person of ordinary skill in the art to use any device with any size to perform the claimed functions/steps because changing device size is an obvious modification because the steps/functions would be performed regardless of the size of the device (In re Wolfe, 116 USPQ 443, 444 (CCPA 1961)).

The examiner notes that the when reading the preamble in the context of the entire claim, the recitation of the preamble is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.

As per claims 12, Mitra discloses as shown above.
Mitra further discloses wherein the selectable transfer option is displayed in response to a communication regarding the dependent account (¶¶ [0140], [0142], [0153], [0081]).

As per claims 13, Mitra discloses as shown above. 
Mitra further discloses wherein the communication is initiated in response to an instruction from a dependent smart card associated with the dependent account (e.g. requesting payment) (¶¶ [0090]). 

As per claims 15, Mitra discloses as shown above. 
Mitra further discloses using the touch-sensitive screen, providing visual confirmation of the captured selection of a transfer option; and displaying, using the touch-sensitive screen, an option for adjusting a transfer amount (¶¶ [0140]).

As per claims 16, Mitra discloses: 
a wireless communication interface (¶¶ [0150]); 
a microprocessor (¶¶ [0109]); and 
a user input system in electronic communication with the microprocessor, the user input system (¶¶ [0111]) comprising: 
a touch-sensitive screen (display 155) (¶¶ [0112], [0113] [0155]); 
a display controller that captures data entered using the touch-sensitive screen (¶¶ [0113], [0114]); and 
executable instructions stored in a non- transitory memory, that when run by the microprocessor: 
formulate encrypted transfer instructions based on selection of a transfer option captured by the touch-sensitive screen (¶¶ [0146], [0147], [0127]; fig. 11); 
establish a secure communication link with a payment gateway (e.g. via wifi) using the wireless interface (¶¶ [0127]); 
authenticate the smart card over a secure communication channel to the payment gateway (¶¶ [0147]; fig. 8, 11); and 
transmit the encrypted transfer instructions to the payment gateway (¶¶ [0127]).

Mitra further discloses:
A system for enabling direct online transfers while securing transmission of sensitive transaction information (fig, 21 & related text), the system comprising a smart card (card 100) having a thickness not greater than .8 millimeters ("mm") and a surface area not greater than 86 mm x 54 mm (¶¶ [0061]) and comprising:

The Examiner notes that the size associated with the smart card or its components is a matter of design choice. It would have been obvious to a person of ordinary skill in the art to use any device with any size to perform the claimed functions/steps because changing device size is an obvious modification because the steps/functions would be performed regardless of the size of the device (In re Wolfe, 116 USPQ 443, 444 (CCPA 1961))

The examiner notes that the when reading the preamble in the context of the entire claim, the recitation of the preamble is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.

As per claims 19, Mitra discloses as shown above.
Mitra further discloses a payment controller and the executable instructions when run by the microprocessor determine a network address of the payment gateway based on selection of the transfer option (e.g. select a payment network based on the selected account number, e.g.  Mastercard, Visa, Discover…) (¶¶ [0052]). 

As per claims 20, Mitra discloses as shown above.
Mitra further discloses wherein the smart card is a first smart card associated with a first account, the system further comprising a second smart card associated with a second account, the second smart card configured to: display a communication associated with the second smart card account on a touch-sensitive screen; capture selection of an option to request a transfer from the first smart card; transmit an instruction to the secure payment gateway to request a transfer from the first smart card (¶¶ [0090]; request payment by one device from another) .

Allowable Subject Matter
Claims 3,4, 6, 14, 17 & 18 are allowable but objected to because they depend from a rejected claim. 

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure, and is listed in the attached form PTO-892 (Notice of References Cited). Unless expressly noted otherwise by the Examiner, all documents listed on form PTO-892 are cited in their entirety.

Law (US 20190286805 A1) discloses systems, devices, and methods for secure data management and transfer for secure data transactions are provided. For example, disclosed herein are secure & tamper resistant smart cards configured to immutably store data and securely exchange at least a portion of the data via, for example, wireless networks and/or peer-to-peer networks. The smart cards comprise a plurality of dedicated hardware circuit blocks electrically coupled via a bus interconnection, the plurality of dedicated hardware circuit blocks configured to authenticate users, verify trust amongst the smart card and external devices, and encrypt sensitive data for secure transmission. 

Silverman (US 9898781 B1) discloses a system and method for issuing, circulating and trading financial instruments with smart features is disclosed. In one particular exemplary embodiment, a financial instrument having smart features may comprise a document portion and a token device attached to or embedded in the document portion. The token device may comprise a storage device and a communication interface, wherein the token device is configured to provide a unique address for the financial instrument, the unique address including a device identifier that matches at least in part the document portion and a network address that changes based on a network location of the financial instrument and to communicate securely with an external entity at least to report an identity or a status of the financial instrument.

Segal (US 20020066784 A1) discloses: a controller controls a home entertainment (HE) device such as television or a computer, to display a credit card slip with a signature entry area. The controller controls a touch pad to generate signature signals as the consumer touches the sensor. The signature of the consumer is displayed in the signature entry area by the operation of controller to effect a purchase transaction.

ELLIS et al (US 11113686 B1) discloses a computer system that  has a processor that is configured to compare the detected geographic location of a mobile device (110) to a geographic location of a merchant at which the redemption opportunity is redeemed. The processor is configured to generate an alert that is displayed by the mobile device while the mobile device is in the sleep mode of operation when the detected geographic location of the mobile device is within a predetermined vicinity of the geographic location of the merchant on the mobile device of the user. The alert includes a message that comprises an image overlaid on a map which indicates the geographic location of the merchant relative to the detected geographic location of the mobile device. The processor is configured to provide a vibration or a sound to accompany the alert while the mobile device is still in the sleep mode of operation by the mobile device of the user

BOTROS (US 10366378 B1) discloses obtaining a device characteristic corresponding to a communication device by a point-of-sale (POS) device, where the device characteristic is associated with an operational or physical feature of the communication device. Risk data including previous payment transactions that satisfied decline criteria is obtained by the POS device and from a payment processing system (114). Determination is made to check whether device characteristic corresponds to the risk data. Payment transaction is declined or a notification is generated for a merchant (103) to attempt the transaction in an online mode in response to determining that the device characteristic corresponds to the risk data. 


Kawan et al (US 11416923 B1) discloses a system, method and apparatus for exchanging value using a smart card in a financial transaction is disclosed. The system includes a smart card having a contact interface and a contactless interface interactive with a closed purse application and an open purse application controlled by a microprocessor. The closed purse application contains application-specific value, while the open purse contains general value. The application-specific value and general value are each compatible within the system of the invention to perform and settle the financial transaction. The financial transaction may include the smart card communicating with a load terminal or a transaction terminal to add or change the amount of value on the smart card. Further, the present invention include auto-load functionality for adding an amount of value to the smart card. Finally, applications such as a transportation application and a loyalty application are described. 

Rao (US 10621574 B1) discloses a system that has smart wallet (100) which are being selectively linked to one another and to the system controller. The smart wallet includes proxy card (200) electronically reconfigurable to selectively emulate magnetic data encoding of predetermined account bearing transaction cards, and a transaction card interface unit (20) disposed within wallet body. The transaction card interface unit has a processor coupled to user interface portion (50) and network interface unit. The transaction card interface unit of smart wallet is actuable to selectively access community interfaces through the user interface portion, in which each community interface is configured for one of predetermined interactive contexts between wallet device holders or between a smart wallet holder and system controller. 
Durand et al (US 7233926 B2) discloses a wallet system comprises a plurality of devices interconnected through a local network and capable of conducting electronic business transactions on an open network. Each device contains a smart card reader. A plurality of smart cards represent electronic purses able to contain electronic money. One of the devices contains an entity, the server, which contains a list of data entries, each entry corresponding to a purse liable to receive electronic money, contained in tokens, from other purses of the system. The tokens transferred between purses are stored temporally by the server. In order to improve the security of the transactions, the messages which are exchanged between the devices and/or the smart cards during token transfer operations are protected by secret keys which are only stored in the smart cards of the system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMON OBEID whose telephone number is (571)270-1813. The examiner can normally be reached 8 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W. Hayes can be reached on 5712726708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAMON OBEID/Primary Examiner, Art Unit 3685